UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 02/28/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Equity Income Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund February 28, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 88.2% Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 88.2% AHML Finance, Sr. Unscd. Notes RUB 7.75 2/13/18 77,900,000 1,311,575 Argentine Government, Bonds ARS 2.50 7/22/21 17,035,000 b 1,298,953 Argentine Government, Sr. Unscd. Bonds ARS 23.65 3/28/17 1,900,000 c 127,997 Argentine Government, Sr. Unscd. Bonds ARS 16.00 10/17/23 2,700,000 200,646 Argentine Government, Sr. Unscd. Bonds ARS 15.50 10/17/26 4,700,000 353,829 Argentine Government, Sr. Unscd. Notes ARS 5.83 12/31/33 462,000 b,c 225,850 Argentine Government, Unscd. Bonds ARS 18.20 10/3/21 4,880,000 375,263 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 11,770,000 3,812,617 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/25 2,640,000 854,875 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 230,500,000 373,952 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 1,077,400,000 436,953 Colombian Government, Bonds, Ser. B COP 7.75 9/18/30 4,473,100,000 1,610,997 Comision Federal de Electricidad, Sr. Unscd. Bonds, Ser. 14-2 MXN 7.35 11/25/25 42,880,000 1,917,859 Findeter, Sr. Unscd. Notes COP 7.88 8/12/24 5,893,000,000 d 1,963,864 Hungarian Government, Bonds, Ser. 24/B HUF 3.00 6/26/24 169,470,000 582,658 Hungarian Government, Bonds, Ser. 25/B HUF 5.50 6/24/25 243,770,000 978,975 Indonesian Government, Sr. Unscd. Bonds, Ser. FR56 IDR 8.38 9/15/26 3,647,000,000 291,457 Indonesian Government, Sr. Unscd. Bonds, Ser. FR58 IDR 8.25 6/15/32 20,843,000,000 1,592,989 Indonesian Government, Sr. Unscd. Bonds, Ser. FR68 IDR 8.38 3/15/34 14, 746,000,000 1,136,689 Indonesian Government, Sr. Unscd. Bonds, Ser. FR70 IDR 8.38 3/15/24 4,463,000,000 352,395 Indonesian Government, Sr. Unscd. Bonds, Ser. FR71 IDR 9.00 3/15/29 14,240,000,000 1,155,879 Malaysian Government, Sr. Unscd. Bonds, Ser. 115 MYR 3.96 9/15/25 1,990,000 444,065 Malaysian Government, Sr. Unscd. Bonds, Ser. 413 MYR 3.84 4/15/33 3,710,000 768,377 Mexican Government, Bonds, Ser. M MXN 5.75 3/5/26 12,870,000 574,055 Mexican Government, Bonds, Ser. S MXN 4.50 12/4/25 3,130,000 e 971,995 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 88.2% (continued) Peruvian Government, Bonds PEN 8.20 8/12/26 900,000 319,165 Peruvian Government, Bonds PEN 6.35 8/12/28 2,750,000 850,933 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 17,900,000 839,963 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 17,670,000 757,933 Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 19,000,000 389,724 Polish Government, Bonds, Ser. 1023 PLN 4.00 10/25/23 515,000 131,402 Polish Government, Bonds, Ser. 726 PLN 2.50 7/25/26 7,045,000 1,572,959 Romanian Government, Bonds, Ser. 10Y RON 4.75 2/24/25 1,535,000 386,459 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 74,345,000 1,175,897 Russian Government, Bonds, Ser. 6215 RUB 7.00 8/16/23 208,010,000 3,358,966 South African Government, Bonds, Ser. 2023 ZAR 7.75 2/28/23 580,000 43,079 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 8,880,000 752,439 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 28,500,000 1,795,573 Thai Government, Sr. Unscd. Bonds THB 3.85 12/12/25 4,715,000 148,331 Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.20 7/14/21 29,700,000 f 903,947 Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.25 3/12/28 24,117,000 f 666,493 Transnet, Sr. Unscd. Notes ZAR 9.50 5/13/21 32,500,000 d 2,394,606 Turkish Government, Bonds TRY 8.70 7/11/18 800,000 214,460 Turkish Government, Bonds TRY 8.80 9/27/23 5,360,000 1,350,656 Turkish Government, Bonds TRY 10.40 3/20/24 5,385,000 1,464,964 Turkish Government, Bonds TRY 10.60 2/11/26 3,105,000 855,366 Total Bonds and Notes (cost $50,686,223) Face Amount Covered by Options Purchased - .0% Contracts ($) Value ($) Put Options - .0% Euro, April 2017 @ 1.08 (cost $11,748) 1,100,000 Yield at Date of Maturity Principal Short-Term Investments - .3% Purchase (%) Date Amount ($) Value ($) U.S. Treasury Bills (cost $169,865) 0.50 4/27/17 170,000 g Other Investment - 3.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,934,040) 1,934,040 h Total Investments (cost $52,801,876) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. ARS—Argentine Peso BRL—Brazilian Real CLP—Chilean Peso COP—Colombian Peso HUF—Hungarian Forint IDR—Indonesian Rupiah MXN—Mexican Peso MYR—Malaysian Ringgit PEN—Peruvian Nuevo Sol PHP—Philippine Peso PLN—Polish Zloty RON—Romanian Leu RUB—Russian Ruble THB—Thai Baht TRY—Turkish Lira ZAR—South African Rand b Principal amount for accrual purposes is periodically adjusted based on changes in the Argentine Consumer Price Index. c Variable rate security—rate shown is the interest rate in effect at period end. d Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, these securities were valued at $4,358,470 or 8.72% of net assets. e Principal amount for accrual purposes is periodically adjusted based on changes in the Mexican Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Thai Consumer Price Index. g Held by a broker as collateral for open forward currency exchange contracts. h Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Russia 11.7 Mexico 10.1 South Africa 10.0 Brazil 9.3 Indonesia 9.1 Colombia 8.0 Turkey 7.8 Argentina 5.2 Short-Term/Money Market Investments 4.2 Thailand 3.4 Poland 3.4 Hungary 3.1 Malaysia 2.4 Peru 2.3 Philippines .8 Romania .8 Chile .8 Options Purchased .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund February 28, 2017 (Unaudited) The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Foreign Government 44,088,079 Registered Investment Company 1,934,040 U.S. Treasury 169,871 Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† 312,185 Options Purchased 4,140 Swaps †† 10,103 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† (491,305 ) ) Options Written (12,494 ) ) Swaps †† (1,607 ) ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF OPTIONS WRITTEN Dreyfus Emerging Markets Debt Local Currency Fund February 28, 2017 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: Euro, April 2017 @ EUR 1.02 1,100,000 (1,757 ) Mexican New Peso, March 2017 @ MXN 21.5 600,000 - Mexican New Peso, March 2017 @ MXN 22 600,000 (2 ) South African Rand, March 2017 @ ZAR 15 600,000 (1 ) South Korean Won, April 2017 @ KRW 1,200 600,000 (1,748 ) Turkish Lira, May 2017 @ TRY 3.85 500,000 (8,986 ) Total Options Written (premiums received $48,555) ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the Board Members ("Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the NOTES Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. NOTES Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at February 28, 2017 is discussed below. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in foreign currencies, or as a substitute for an investment. The fund is subject to market risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value NOTES of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at February 28, 2017: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Indian Rupee, Expiring 4/3/2017 40,160,000 584,571 599,076 14,505 Barclays Bank Philippine Peso, Expiring 4/3/2017 27,655,000 550,458 549,939 (519 ) Polish Zloty, Expiring 4/3/2017 6,310,000 1,538,665 1,551,146 12,481 Citigroup Argentine Peso, Expiring 3/14/2017 6,280,000 400,551 402,779 2,228 Egyptian Pound, Expiring 5/23/2017 2,000,000 120,755 116,645 (4,110 ) Indonesian Rupiah, Expiring 4/3/2017 21,556,015,000 1,593,202 1,610,068 16,866 Peruvian New Sol, Expiring 4/3/2017 2,445,000 717,956 746,161 28,205 Philippine Peso, Expiring 4/3/2017 27,615,000 554,518 549,143 (5,375 ) Goldman Sachs International Polish Zloty, Expiring 4/3/2017 9,700,000 2,324,127 2,384,488 60,361 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) Goldman Sachs International (continued) South African Rand, Expiring 4/3/2017 1,100,000 81,028 83,335 2,307 HSBC Mexican New Peso, Expiring 4/3/2017 2,100,000 99,996 103,971 3,975 JP Morgan Chase Bank Colombian Peso, Expiring 4/3/2017 3,243,415,000 1,080,400 1,102,113 21,713 Hungarian Forint, Expiring 4/3/2017 57,375,000 200,465 197,466 (2,999 ) Indian Rupee, Expiring 4/3/2017 36,710,000 546,117 547,611 1,494 Malaysian Ringgit, Expiring 4/3/2017 13,490,000 2,996,779 3,032,685 35,906 Mexican New Peso, Expiring 4/3/2017 840,000 38,965 41,588 2,623 Romanian Leu, Expiring 4/3/2017 4,730,000 1,085,037 1,107,990 22,953 Russian Ruble, Expiring 4/3/2017 94,600,000 1,578,758 1,606,779 28,021 Thai Baht, Expiring 4/3/2017 51,880,000 1,442,334 1,485,742 43,408 Turkish Lira, Expiring 4/3/2017 2,950,000 809,938 802,525 (7,413 ) Standard Chartered Bank South Korean Won, Expiring 4/3/2017 127,090,000 106,956 112,433 5,477 Sales: Bank of America Argentine Peso, Expiring 3/14/2017 6,280,000 371,378 402,779 (31,401 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Bank of America (continued) South Korean Won, Expiring 4/3/2017 1,455,095,000 1,212,529 1,287,285 (74,756 ) Citigroup Argentine Peso, Expiring 7/13/2017 11,450,000 656,161 696,896 (40,735 ) Brazilian Real, Expiring 4/4/2017 5,335,000 1,651,192 1,700,123 (48,931 ) Chilean Peso, Expiring 4/3/2017 208,300,000 307,458 319,684 (12,226 ) Euro, Expiring 3/31/2017 1,325,000 1,404,294 1,405,866 (1,572 ) Indian Rupee, Expiring 4/3/2017 40,160,000 585,060 599,076 (14,016 ) Russian Ruble, Expiring 4/3/2017 3,710,000 60,760 63,014 (2,254 ) Goldman Sachs International Russian Ruble, Expiring 4/3/2017 181,390,000 2,998,107 3,080,906 (82,799 ) JP Morgan Chase Bank Argentine Peso, Expiring 7/13/2017 13,680,000 788,245 832,623 (44,378 ) Brazilian Real, Expiring 4/4/2017 2,050,000 644,964 653,281 (8,317 ) Hong Kong Dollars Expiring 1/12/2018 7,265,000 937,299 937,916 (617 ) Indonesian Rupiah, Expiring 4/3/2017 7,792,380,000 583,262 582,031 1,231 Philippine Peso, Expiring 4/3/2017 64,255,000 1,282,663 1,277,755 4,908 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($ Sales: (continued) JP Morgan Chase Bank (continued) Singapore Dollar, Expiring 3/31/2017 800,000 564,155 570,971 (6,816 ) South African Rand, Expiring 3/1/2017 4,316,400 332,580 329,057 3,523 4/3/2017 14,015,000 1,005,525 1,061,765 (56,240 ) Taiwan Dollar, Expiring 4/7/2017 35,390,000 1,108,362 1,153,503 (45,141 ) Standard Chartered Bank Indonesian Rupiah, Expiring 4/3/2017 1,117,830,000 82,803 83,493 (690 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a NOTES fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at February 28, 2017: OTC Interest Rate Swaps (Pay) Receive Unrealized Notional Currency/ Fixed Appreciation Amount ($) Floating Rate Counterparty Rate (%) Expiration (Depreciation) ($ USD - 6 MONTH Morgan Stanley 1,700,000 LIBOR Capital Services 2.62 8/31/2025 (1,607 ) PLN - 1 YEAR 5,250,000 LIBOR Citigroup 2.72 6/1/2025 10,103 Gross Unrealized Appreciation Gross Unrealized Depreciation ) At February 28, 2017, accumulated net unrealized depreciation on investments was $6,569,685, consisting of $2,567,608 gross unrealized appreciation and $9,137,293 gross unrealized depreciation. At February 28, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund February 28, 2017 (Unaudited) Common Stocks - 100.1% Shares Value ($) Automobiles & Components - 2.1% Ford Motor 456,800 5,723,704 General Motors 27,850 1,025,994 Banks - 6.4% Bank of America 201,450 4,971,786 Cullen/Frost Bankers 6,800 628,796 East West Bancorp 14,850 803,682 First Horizon National 55,850 1,113,649 JPMorgan Chase & Co. 125,555 11,377,794 New York Community Bancorp 18,150 277,332 Regions Financial 102,700 1,568,229 Capital Goods - 4.5% Boeing 18,400 3,316,232 General Electric 343,300 10,233,773 Northrop Grumman 1,900 469,471 Raytheon 2,120 326,798 Timken 7,600 335,920 Commercial & Professional Services - 1.2% ManpowerGroup 19,400 1,882,576 Pitney Bowes 141,015 1,923,445 Consumer Durables & Apparel - 1.2% Brunswick 15,950 955,246 Garmin 40,950 2,113,429 Leggett & Platt 10,250 504,095 Tupperware Brands 5,700 344,223 Consumer Services - 3.3% Darden Restaurants 141,900 Diversified Financials - 2.1% Ares Capital 48,713 864,656 Donnelley Financial Solutions 21,575 498,598 Eaton Vance 32,400 1,510,812 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 100.1% (continued) Shares Value ($) Diversified Financials - 2.1% (continued) Federated Investors, Cl. B 14,000 380,380 Goldman Sachs Group 3,850 955,031 Morgan Stanley 34,350 1,568,765 State Street 13,800 1,099,998 Energy - 8.6% Chevron 56,260 6,329,250 Enbridge 8,217 343,856 Exxon Mobil 84,110 6,839,825 Kinder Morgan 35,750 761,833 Marathon Petroleum 22,450 1,113,520 Nabors Industries 26,800 392,352 ONEOK 177,250 9,580,362 Valero Energy 27,950 1,899,202 Williams Cos. 21,150 599,391 Food & Staples Retailing - 2.7% Wal-Mart Stores 122,740 Food, Beverage & Tobacco - 7.6% Altria Group 137,520 10,302,998 Coca-Cola 32,800 1,376,288 Philip Morris International 116,890 12,781,921 Household & Personal Products - 2.7% Kimberly-Clark 43,900 5,818,945 Procter & Gamble 30,250 2,754,867 Insurance - 2.8% First American Financial 28,750 1,123,263 Marsh & McLennan Cos. 16,050 1,179,354 Old Republic International 103,300 2,139,343 Principal Financial Group 13,900 869,306 Prudential Financial 32,305 3,570,995 Materials - .9% Dow Chemical 5,300 329,978 Huntsman 52,700 1,191,020 LyondellBasell Industries, Cl. A 3,350 305,654 Packaging Corporation of America 11,700 1,081,431 Common Stocks - 100.1% (continued) Shares Value ($) Media - .1% TEGNA 17,550 Pharmaceuticals, Biotechnology & Life Sciences - 12.9% AbbVie 167,230 10,341,503 Amgen 13,600 2,400,808 Eli Lilly & Co. 6,070 502,657 Johnson & Johnson 66,500 8,126,965 Merck & Co. 122,510 8,069,734 Pfizer 357,707 12,204,963 Real Estate - 4.6% Camden Property Trust 9,950 a 842,268 Chimera Investment 171,470 a 3,299,083 DDR 20,800 a 300,768 Equity Residential 9,350 a 589,705 GGP 14,200 a 353,012 Hospitality Properties Trust 15,290 a 485,916 Host Hotels & Resorts 49,550 a 891,405 Lamar Advertising, Cl. A 5,300 a 400,044 Liberty Property Trust 23,250 a 916,980 MFA Financial 288,900 a 2,316,978 Public Storage 3,950 a 898,467 Tanger Factory Outlet Centers 17,450 a 591,032 WP Carey 44,600 a 2,813,814 Retailing - 2.4% Best Buy 89,200 3,936,396 Kohl's 86,450 3,684,499 Semiconductors & Semiconductor Equipment - 2.6% Intel 112,145 4,059,649 KLA-Tencor 3,750 337,950 Texas Instruments 51,900 3,976,578 Software & Services - 7.6% CA 193,750 6,252,312 International Business Machines 17,640 3,172,025 Microsoft 119,035 7,615,859 Oracle 7,190 306,222 Paychex 45,800 2,813,036 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 100.1% (continued) Shares Value ($) Software & Services - 7.6% (continued) Western Union 224,900 4,417,036 Technology Hardware & Equipment - 11.1% Apple 87,470 11,982,515 Cisco Systems 43,700 1,493,666 Conduent 122,400 1,969,416 HP 692,350 12,026,119 Seagate Technology 108,150 5,211,748 Xerox 427,650 3,181,716 Telecommunication Services - 6.0% AT&T 255,660 10,684,031 CenturyLink 219,900 5,334,774 Verizon Communications 66,420 3,296,425 Transportation - .5% United Parcel Service, Cl. B 13,920 Utilities - 6.2% American Electric Power 45,860 3,071,244 Avangrid 23,750 1,038,350 CMS Energy 9,200 409,584 DTE Energy 11,500 1,165,870 FirstEnergy 306,800 9,949,524 Great Plains Energy 23,050 669,833 MDU Resources Group 67,250 1,823,148 PPL 50,100 1,847,688 Total Common Stocks (cost $270,082,889) Other Investment - .7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $2,141,062) 2,141,062 b Total Investments (cost $272,223,951) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in real estate investment trust. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotechnology & Life Sciences 12.9 Technology Hardware & Equipment 10.1 Energy 8.6 Software & Services 8.6 Food, Beverage & Tobacco 7.6 Banks 6.4 Utilities 6.2 Telecommunication Services 6.0 Real Estate 4.6 Capital Goods 4.5 Consumer Services 3.3 Insurance 2.8 Food & Staples Retailing 2.7 Household & Personal Products 2.7 Semiconductors & Semiconductor Equipment 2.6 Retailing 2.4 Diversified Financials 2.1 Automobiles & Components 2.1 Consumer Durables & Apparel 1.2 Commercial & Professional Services 1.2 Materials .9 Money Market Investment .7 Transportation .5 Media .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund February 28, 2017 (Unaudited) The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 -Significant Level 1 - Unadjusted Significant Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 322,413,853 - - Equity Securities - Foreign Common Stocks † 343,856 - - Registered Investment Company 2,141,062 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the "Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial NOTES assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At February 28, 2017, accumulated net unrealized appreciation on investments was $52,674,820, consisting of $54,897,773 gross unrealized appreciation and $2,222,953 gross unrealized depreciation. At February 28, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J.
